Exhibit 99.1 SPAR Group Announces Revenue Growth of 12% to $17.6 million for the Third Quarter 2011 Nine Month Revenue of $49.9 Million and Net Income of $1.0 Million TARRYTOWN, NY SPAR Group, Inc. (NASDAQ: SGRP) (the "Company" or "SPAR Group"), a leading supplier of retail merchandising and other marketing services throughout the United States and internationally, today announced third quarter revenue of $17.6 million, an increase of 12% and net income of $247,000 compared to net income of $325,000 for the same period last year.For the nine month period ending September 30, 2011, the Company reported revenue of $49.9 million, an increase of 12% with net income of $1.0 million and earnings per share of $0.05. 2011 Company Highlights · Revenue for the three and nine month periods ended September 30, each increased 12% over prior year levels on strong performances from the Company’s international operations. · Both operating and net income for the nine month period ended September 30, 2011 continues to pace ahead of last year. · Working capital continues to show improvement at $5.5 million. · Created new subsidiaries, expanding its operations in Mexico, Turkey and India. “SPAR Group is pleased with the company’s double-digit revenue growth and continued year to date increased earnings for this reporting period," stated Gary Raymond, Chief Executive Officer of SPAR Group.“Our international division continues to show improvement led by strong organic growth in China, Australia, and South Africa and we expect our international growth to continue as the Company expands operations in Mexico, Turkey and India.In the third quarter our domestic operations did experience some margin pressure, however we have and will continue to focus on improving this critical metric.” Mr. Raymond continued, “In addition to the continued strong financial improvement we expect from our international division, we are also confident in the future success of our domestic business.With numerous profitable opportunities available to us, and our expectation of enhanced domestic organic growth, we are pleased with the direction of both of our divisions going forward.During the quarter we improved our international division net income by 84%.Due to the seasonality of our business, we are confident that the fourth quarterwill continue to provide a boost to our overall earnings and financial success for the remainder of 2011.” Three Month Financial Results for the period ended September 30, 2011 Three Months Ended September 30, (in thousands) Change Net Revenue: $ % Domestic $ $ $ ) (3 )% International 33 % Total $ $ $ 12 % Gross Profit: Domestic $ $ $ ) )% International 25 % Total $ $ $ 2
